--------------------------------------------------------------------------------


MASTER ALLIANCE AGREEMENT


This Master Alliance Agreement (“Agreement”) is entered into as of September 15,
2004 (“Effective Date”), by and between Audible, Inc., a Delaware corporation
having offices at 65 Willowbrook Boulevard, Wayne, New Jersey 07470 (“Audible”)
and France Loisirs S.A.S., a French stock corporation having offices at 123
Boulevard de Grenelle, 75015, Paris, France (“France Loisirs”), and Audio Direct
S.A.S., a French stock corporation having offices at 123 Boulevard de Grenelle,
75015 Paris, France (“Audio Direct”).


R E C I T A L S


WHEREAS, France Loisirs is a leading media seller in certain French-speaking
countries, possessing valuable market knowledge and market access as well as a
base of approximately 4 million customers;


WHEREAS, France Loisirs’s customer base and overall market reach is intended to
aid in the cooperation between Audible and France Loisirs and support France
Loisirs in the successful performance of its obligations hereunder;


WHEREAS, Audible has developed and operates a service that allows end user
licensees to access digital audio spoken word programming content (“Content”)
for immediate play and streaming, and/or for storage and time-shifted playback
to an end user’s computer, server or other device or media capable of accessing
such Content (collectively with any changed, expanded or updated versions of
such service offerings implemented by Audible and made available to France
Loisirs from time to time, the “Audible Service”), with such end user licensees
acquiring Content for their own use and not for redistribution (“End Users”);


WHEREAS, Audible has developed the leading position in the rapidly growing
market for downloading digital audiobooks and spoken content in the United
States through the Audible Service and possesses experience, technology and
relationships that can support the development of the Audible Service offerings
for the French-speaking market; and


WHEREAS, France Loisirs, desires to create, develop and expand its business in
various French-speaking countries through the creation, development, promotion
and operation of a French version of the Audible Service aimed at the
French-speaking market, and Audible desires to provide certain technology,
know-how and services to support France Loisirs and Audio Direct in these
efforts consistent with the terms and conditions of this Agreement. France
Loisirs has established a wholly owned subsidiary, Audio Direct, through which
it intends to operate the Business (as the term is defined below) under and
according to the terms and conditions of this Agreement, and Audio Direct shall
be a direct beneficiary of all rights granted by Audible under this Agreement,
and shall be a direct obligor of all obligations arising out of this Agreement
towards Audible. Therefore, references to “France Loisirs” in this Agreement
shall mean France Loisirs and Audio Direct, collectively, except where it is
expressly indicated that a reference in this Agreement is only to France Loisirs
or Audio Direct, individually.


NOW THEREFORE, the parties, intending to be legally bound, agree as follows:



     

--------------------------------------------------------------------------------

 

 
ARTICLE 1
THE BUSINESS
 

1.1 General. This Agreement is intended to and shall describe and encompass the
entire relationship between Audible and France Loisirs relating to the Audible
Service as well as any technology, know-how or services provided or referred to
herein.
 

1.2 Exclusive Appointment to Operate the Business and Limitations. Subject to
the terms and conditions of this Agreement and as more fully detailed and set
forth hereinafter, Audible hereby grants to France Loisirs the exclusive right
and license during the Term (as defined in ARTICLE 7) to conduct and operate the
Business, and France Loisirs accepts such grant. Both parties shall use their
commercially reasonable efforts to conduct the Business at all times and
faithfully, honestly and diligently perform their obligations under and in
accordance with this Agreement (the “Appointment”). The terms “Business” and the
“Exclusive Field” each means establishing, providing, operating and promoting a
French language web site that is a French language version of the Audible
Service (both as the Audible Service is currently being provided and will be
provided by Audible in the future and using all technical means and methods of
distribution that the Audible Service is currently using or will be using in the
future, as more fully described out in the immediately following subparagraph),
to offer and sell licenses to End Users to download digital audio books and
audio spoken word content primarily in French. The term “Audible Content” means
English-language Content that is sourced from or by Audible. The parties
understand that while the editorial of such web site shall be in the French
language, it may include some English language elements that are incidental to
the Business and editorially appropriate, including by way of illustration,
English-language titles, reviews, customer feedback, and similar materials.
Accordingly, there is no requirement that all elements of the Business be in
French but that it be predominantly in French, and provided that France Loisirs
complies with the terms and conditions of this Agreement. Notwithstanding
anything to the contrary in this Agreement, France Loisirs agrees that its
marketing activities related to the Business shall be focused on and limited to
the following geographic regions, unless otherwise mutually agreed: France,
French speaking areas of Belgium, French Canada, and French Africa, and the
French-speaking parts of Switzerland, Luxembourg and other French-speaking
countries.


The means by which the Content may be distributed to End Users may include,
without limitation: (i) distributing via various methods, regardless if such
methods are currently developed and known already or will evolve in the future,
such as (but not limited to) downloads streaming, push- and pull services; (ii)
distributing over various networks such as but not limited to Internet cable
networks, satellite networks, cellular networks, radio networks; (iii)
distributing in the context of various services such as but not limited to www,
e-mail, FTP, P to P Applications; (iv) distributing in various formats such as
but not limited to MP3, MP4, AA, wma; realaudio, egg vorbis, etc.; or (v)
distributing on various devices such as but not limited to PC, Mobile Phones,
PDA, Smartphones; Audio Players and portable Audio Devices, in each case as
authorized by this Agreement. France Loisirs agrees that all Audible Content
shall be stored, served and provided only from systems owned or controlled by
Audible. All End User sales (and any other sales that may be authorized by
Audible) of licenses to Audible Content shall be on terms acceptable to Audible.


Notwithstanding anything to the contrary in this Agreement, all rights granted
to France Loisirs shall be deemed to be subject to any restrictions and
limitations to which Audible is subject (e.g., from its third party licensors
and service providers). France Loisirs agrees to comply with any such
restrictions and limitations.



~***Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
  2  

--------------------------------------------------------------------------------

 

 
1.2.1 Establishment of the Business. In furtherance of the Appointment and
subject to the terms and conditions of this Agreement, the parties shall jointly
create and establish the web site or web sites through which the Business will
be conducted. France Loisirs shall have primary responsibility for operating and
controlling the operation of the Business, with Audible providing supporting
Services (as the term is defined in Section 2.2) and certain rights and Audible
Content as further described in this Agreement. The Business will be operated in
accordance with this Agreement, solely in the Exclusive Field (subject to
Section 1.3 below), and will allow End Users (“France Loisirs End Users”) to
download digital spoken word audio content primarily in French (collectively,
“France Loisirs Content”). Audible agrees to use its reasonable efforts to
provide France Loisirs with Audible’s existing documentation (as such
documentation will be developed, amended and updated from time to time)
describing Audible’s procedures for managing day-to-day interactions with
customers and will provide France Loisirs with updates of such documentation, if
any, without undue delay, solely for use in managing the day-to-day operations
of the Business consistent with Audible’s reasonable practices.
 

1.3 Incidental Spillover. The preceding notwithstanding, the parties acknowledge
and agree that, due to the nature of the Internet, it may be possible that,
despite France Loisirs’s operation of the Business in accordance with this
Agreement, some customers outside of the Exclusive Field may access and place
orders with the Business, and that such incidental “spillover” shall not be
deemed to be a violation of the Appointment or of France Loisirs’s obligations
under this Agreement. Likewise, the parties further acknowledge and agree that,
due to the nature of the Internet, it may be possible that customers within the
Exclusive Field may access the web sites of Audible or its partners or licensees
and place orders with such parties, and that such incidental “spillover” shall
not be deemed a violation of Audible’s obligations under this Agreement or
otherwise. It is expressly agreed that no party will solicit or otherwise
actively encourage such “spillovers” provided that this shall not preclude
Audible or its licensees from promoting the Audible Service through websites in
languages other than French. 


1.4 Management of the France Loisirs-Audible Relationship. To initiate and
foster an effective, collaborative, working relationship between Audible and
France Loisirs, the parties will agree upon appropriate procedures and processes
to manage their relationship with respect to the Business, and to administer
this Agreement and the activities undertaken pursuant to this Agreement. To that
end, each party shall designate one qualified person to act as its primary point
of contact to administer this Agreement (the “Relationship Managers”). The
specific scope of authority of the Relationship Managers shall be as mutually
agreed by the parties; however, the parties intend that the Relationship
Managers will be the primary interfaces for managing and coordinating the
parties’ day-to-day interactions. The Relationship Managers will communicate
regularly and will meet regularly (whether in person, by teleconference, or as
otherwise agreed) pursuant to an agreed upon schedule and as circumstances
warrant, so that Audible and France Loisirs may be kept fully apprised of
matters related to their relationship (e.g., progress of undertakings, new
opportunities, delays, etc.), and so that the parties may resolve (and if
appropriate, escalate to more senior executives) and mitigate the effect of any
problems.
 

1.5 Compliance With Laws And Good Business Practices. France Loisirs shall
secure and maintain in force in its name all required regulatory licenses,
permits and certificates relating to the operation of the Business. France
Loisirs shall operate the Business in compliance with all applicable laws,
ordinances and regulations, including, without limitation, all applicable United
States (for those aspects of the business hosted or otherwise conducted in the
United States), French, European Union, and other laws and regulations relating
to privacy, the use or transfer or disclosure of personal or technical data and
information, workers’ compensation insurance, unemployment insurance and taxes.
Audible shall support France Loisirs with its obligations under the preceding
sentences by making available to it its know-how acquired through its existing
activities and based upon its experience in developing businesses similar to the
Business in other jurisdictions. All advertising and promotional materials
France Loisirs uses to promote the Business must conform to high standards of
ethical advertising but taking into account possible cultural differences
applicable to individual countries or communities. The parties shall meet their
obligations under this Agreement adhering to the highest standards of honesty,
integrity, fair dealing and ethical conduct and shall refrain from any business
or advertising practice that might harm the other party or the goodwill
associated with the Business or the Audible Service (in the case of France
Loisirs). Each party shall notify the other party in writing within five (5)
days after the commencement of any action, suit or proceeding, or the issuance
of any order, writ, injunction, award or decree of any court, agency or other
governmental unit, which might adversely affect the other party or its agents or
affiliates, the Business or the reputation and goodwill of the Business.


~***Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
  3  

--------------------------------------------------------------------------------

 

 
1.6 Reservation by Audible. All sales and distribution of Audible Content shall
be on terms acceptable to Audible, provided that Audible shall impose on France
Loisirs no obligations or terms more restrictive or onerous than those that
Audible itself is subject to or applies in the operation of the Audible Service.
* * *


1.7 * * *. Notwithstanding anything to the contrary in this Agreement, France
Loisirs agrees the Business shall not be or become * * *, without the express
prior written consent of Audible, which shall not be unreasonably withheld or
delayed. The parties agree that it shall not be unreasonable for Audible to
withhold consent when Audible has an enforceable legal obligation to preclude
any of the preceding activities.


1.8 Channel Partners. Subject to the terms of this Agreement, France Loisirs may
authorize third parties to act, within the Exclusive Field, as the alliance
partners, sub-agents or sub-distributors with respect to the marketing and/or
distribution of Content (each, a “Channel Partner”). Prior to France Loisirs’s
approaching or establishing any relationships with Channel Partners, the parties
shall mutually agree upon a technique, procedure and parameters for working with
the Channel Partners.


(a) Audible’s prior written consent shall be required for any sale or
distribution of any Content that is not solely through a “mirror” site where
Audible, on behalf of the Business, processes the transactions and provides
fulfillment of Content-related orders; Audible’s prior written consent also
shall be required with respect to any implementation or technology issues
related to establishment or operation of any “mirror” site. Mirror sites may
include “white label” or “private label” versions of the web site of the
Business. Audible’s prior written consent shall not be unreasonably withheld or
delayed.


(b) Audible’s prior written consent shall be required for any Channel Partners
that are multi-national entities or whose products or services are offered on a
multi-national basis. Notwithstanding the preceding, Audible’s prior written
consent shall not be required to approach such Channel Partners if the
relationship is limited to French language activities within the Exclusive
Field, provided that France Loisirs obtains Audible’s prior written consent for
entering into any contracts with such Channel Partners. Where Audible’s consent
is required under this paragraph, such consent shall not be unreasonably
withheld or delayed.


(c) Audible’s prior written consent shall be required for any sharing of any
Confidential Information related to Audible, the Audible Content or other
intellectual property of Audible, or related to the relationship between Audible
and the Business; however, France Loisirs may disclose the existence, but not
the terms, of its relationship with Audible without the requirement of prior
written consent.


France Loisirs shall be responsible for assuring each Channel Partner’s
compliance with this Agreement and each agreement with France Loisirs, and
France Loisirs shall enforce such agreements; any breach of any term or
requirement of this Agreement by any such party shall be deemed to be France
Loisirs’s breach for purposes of this Agreement. France Loisirs shall qualify
all people or organizations seeking to become Channel Partners and shall train
any such accept-able Channel Partners as reasonably necessary to assure an
acceptable level of quality and performance. France Loisirs shall regularly
evaluate the performance of each Channel Partner for purposes of determining the
level of skill of each such parties’ relationship with End Users, and the
general representation of the Business and the Content afforded by each Channel
Partner. Audible shall have access, upon reasonable prior notice, to all written
contracts of France Loisirs pertaining to any activities related to the
marketing, sale or distribution of Content by the Channel Partners.


~***Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
  4  

--------------------------------------------------------------------------------

 

 
1.9 Device Deals and Similar Relationships. France Loisirs shall not enter into
any contracts or relationships for the manufacture, marketing or distribution of
devices enabled to access, read, store, or play Content, except with the prior
written approval of Audible, which shall not be unreasonably withheld or
delayed, and subject to any terms and restrictions arising out of Audible’s
relationships with device manufacturers and providers (collectively, “Device
Manufacturers”), unless France Loisirs, or a company affiliated with France
Loisirs, with the prior written approval of Audible (which shall not be
unreasonably withheld or delayed), enters into a contract or relationship with a
Device Manufacturer on terms and conditions more preferential than the ones that
Audible enjoys under its agreement/relationship. Prior to France Loisirs’
approaching any Device Manufacturers, the parties shall mutually agree upon a
strategy and procedure for approaching, negotiating and establishing
relationships with prospective Device Manufacturers, and on the roles that
Audible and France Loisirs will have in any negotiations with such parties.
Audible agrees that it shall seek input from France Loisirs prior to entering
into a contract with a Device Manufacturer for the marketing or distribution of
such devices in the Exclusive Field.


ARTICLE 2
IMPLEMENTATION AND SERVICES
 

2.1 Implementation of the Business. The parties will, subject to the terms and
conditions of this Agreement, implement the Business in accordance with the
agreed-upon project plan attached to this Agreement as Schedule 2.1 (the
“Project Plan”). Each party agrees to undertake and perform its respective
responsibilities and tasks assigned to it in accordance with the Project Plan.
As further described in the Project Plan, the parties intend and agree that
Audible shall have overall responsibility for managing the
technology/infrastructure issues related to establishing, implementing and
Launching the Business, subject to France Loisirs providing its full support,
input and cooperation at all times as reasonably requested by Audible and as
otherwise required in accordance with this Agreement and the Project Plan. The
parties intend that the Project Plan be a “living document” and as such, will be
updated (while remaining consistent with the responsibilities and roles set
forth in it except with the parties’ express mutual agreement in writing) by the
parties throughout the course of implementing the Business, so that it remains
current and responsive to the evolving business considerations related to the
successful Launch and operation of the Business. The parties, through their
Relationship Managers, will agree upon any necessary operational procedures for
updating the Project Plan.
 

2.2 Business Services. Subject to the terms and conditions of this Agreement,
Audible agrees to provide the following services and such other services in
support of the Business as are allocated to Audible under this Agreement or
agreed upon by the parties (collectively, the “Services”). A description of the
Services to be provided by Audible initially is set forth in Schedule 2.2. The
parties understand and acknowledge that the tasks undertaken by Audible depend,
in part, upon the timely and complete performance of France Loisirs of its
respective obligations, and agree that Audible shall not incur liability to the
extent that its failure to perform under this Agreement is caused by France
Loisirs’s failure to meet its obligations.


While Audible is providing Services prior to a Transition (as defined in Section
2.5), Audible only will be responsible for correcting problems in the Audible IP
and systems used to run the Business which relate to the Audible Service (which,
for purposes of this clause, expressly includes Audible’s hardware and
software/IT suppliers, vendors, consultants and employees of Audible or third
parties providing services or delivering goods to Audible for its operation of
the Audible Service), when and to the same extent that Audible makes such
corrections in the Audible Service (i.e., Audible will, as part of the Services,
implement for the Business such updates, bug fixes, patches or other updates to
the Software licensed by Audible to the Business as Audible implements for the
Audible Service). Specific post-Transition activities to be undertaken by
Audible shall be as mutually agreed upon as part of the Transition Plan.



~***Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
  5  

--------------------------------------------------------------------------------

 

 
2.3 Compensation for Services. Compensation to Audible for Services shall
include the amounts set forth in this Section 2.3, and any other
Services-related compensation expressly agreed upon by the parties
(collectively, the “Services Compensation”). The payments to Audible under this
ARTICLE 2 will be made by Audio Direct, although France Loisirs shall remain
jointly and severally liable with Audio Direct for payment of such amounts as
are due to Audible. France Loisirs will secure that Audio Direct receives the
financial resources necessary to fulfill its payment obligations under this
Agreement. For that purpose, France Loisirs will provide such financial
resources by infusing cash into Audio Direct's capital reserve account readily
in advance of the due date of any payment obligations of Audio Direct under this
Agreement.
 

2.3.1 Upfront Services Fees. France Loisirs shall pay Audible a non-recoupable
and non-refundable payment of US $1 million which shall be a fee covering
Audible’s services during the Initial Term. These services include services
provided before Launch and after Launch in accordance with Schedule 2.1 and 2.2.
The US $1 million will be comprised of $750,000 as upfront services fees (the
“Upfront Services Fees”) and $250,000 as Upfront Royalty Payment (as defined
below). France Loisirs agrees that the Upfront Services Fees shall be paid
pursuant to the following schedule:
 
$250,000 to be paid upon the Effective Date;


$250,000 to be paid thirty (30) days later; and


$250,000 to be paid ninety (90) days later, but not earlier than December 1,
2004.


France Loisirs also agrees to pay to Audible the remaining, non-recoupable and
non-refundable amount of US$250,000 (the “Upfront Royalty Payment”), in twelve
(12) monthly installments of US$20,833.33 per month during the twelve (12)
months commencing thirty (30) days following the date on which the third payment
of Upfront Services Fees is paid or due, whichever comes first (but payment of
such installments shall not commence earlier than January 1, 2005), until the
Upfront Royalty Payment is paid in full.


As used above, the term “Launch” means (i) the successful completion of alpha
and beta testing of the web site through which the Business is conducted in
accordance with the Project Plan, and (ii) the Business enabling end users to
sign-up for service and to purchase and download content, as described more
fully in Schedule 2.1.



2.3.2 Payment of Incremental Expenses. Subject to the terms of this Section
2.3 France Loisirs also agrees to pay Audible any Incremental Expenses, which
shall be chargeable pursuant to the terms of this Section 2.3. The
term “Incremental Expenses” means expenses and costs (including fees, costs and
expenses arising out of or related to the Services) that Audible incurs
specifically for the Business to help launch or serve the Business, including
Transition (as described in Section 2.5, below) provided that such costs are
specifically incurred by Audible for, and are clearly allocable to, the Business
and are beyond or in addition to Audible’s normal business expenses. By way of
illustration and not limitation, Incremental Expenses include: (i) additional
license fees Audible incurs to any licensor specifically in performance of the
Services or the Business, (ii) additional costs Audible incurs for Content,
translation of Content,, or processing of Content, (iii) additional costs
Audible incurs related to customer service systems or server hosting or
bandwidth costs specifically related to the Business, with such costs calculated
in accordance with Schedule 2.3.2, (iv) all or an appropriate proportion of the
cost of any licenses or hardware that Audible acquires for use by France Loisirs
(except for certain licenses or hardware covering Audible’s capacities existing
as of the Effective Date, with such costs calculated in accordance with Schedule
2.3.2). The parties agree that France Loisirs will not be charged for time spent
by Audible’s management in connection with the Business; however, if Audible
incurs other Incremental Expenses for its personnel supporting the Business
(e.g., if France Loisirs’s needs for the Business are such that Audible is not
reasonably able to use existing personnel and, as a result, hires additional
employees), all or the appropriate proportion of such costs of additional,
non-management personnel shall be Incremental Expenses. In general, costs and
expenses incurred by Audible that are allocable both to the Business and to
Audible’s own or third parties’ business (including costs and expenses in excess
of the thresholds set forth in the preceding sentences) shall be reimbursed on a
pro rata basis. In cases where a clear allocation is not possible, the parties
shall in good faith agree on a mechanism for a fair and appropriate sharing of
such costs and expenses. 


~***Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
  6  

--------------------------------------------------------------------------------

 

 
2.3.3 Reimbursement. If and to the extent that Audible incurs such Incremental
Expenses in compliance with this Section 2.3, France Loisirs shall reimburse all
such amounts within thirty (30) days following submission of an appropriate
invoice, provided that any individual Incremental Expenses above US$1000 on a
per-item-basis will require prior express approval of France Loisirs to be
reimbursable to Audible (which approval shall not be withheld unreasonably);
Audible shall not be obligated to incur any expenses or costs that are denied by
France Loisirs and France Loisirs understands that its delay or rejection or
failure to reimburse any Incremental Expense for which Audible has sought France
Loisirs’ prior approval may have an adverse impact on the Business and/or the
Launch, for which Audible shall not be liable. Evidence reasonably documenting
Incremental Expenses incurred will be furnished to France Loisirs upon request,
and France Loisirs will have the right to audit and verify any Incremental
Expenses that Audible charges France Loisirs.
 

2.4 Cooperative Marketing Efforts. France Loisirs shall develop a plan to market
and promote the Business and the Content to prospective and potential France
Loisirs End Users in the Exclusive Field, and shall be responsible for the
marketing of the Business (“Marketing”). France Loisirs will not engage during
the Term in Marketing any services or products competitive with the Business or
that include digital spoken word audio distributed online, over the airwaves, or
in any manner of distribution described in Section 1.2. 
 

2.5 Transition. Upon France Loisirs request, the parties will work cooperatively
and in good faith to mutually agree in writing (including, if applicable, by
means of a separately signed amendment to this Agreement or separately signed
agreement) upon a process and plan for transitioning the post-Launch Business
from an Audible Services-environment to a “standalone” environment should the
parties agree in good faith that it is in the best interest of the Business to
do so, so that France Loisirs may operate the Business and its underlying
systems without Audible’s providing any or all of the Services (“Transition” and
the “Transition Plan”). This process and plan may include, by way of example,
establishing and maintaining a remote “hot” backup site for the Business so that
the Business may be transferred from Audible-controlled servers to France
Loisirs-controlled servers rapidly if there is a problem with Audible’s systems
or if France Loisirs elects to Transition the Services away from Audible.
Notwithstanding anything to the contrary in this Agreement, no Transition may
occur until after the first anniversary of the date on which Launch occurred has
passed.


The parties also will mutually agree in writing upon: (i) the conditions that
may give rise to a Transition and the terms and limitations pursuant to which a
Transition would occur, including ongoing obligations and undertakings of the
parties post-Transition, and (ii) on appropriate limitations, reasonably
acceptable to Audible, on successor service providers for the Business, so that
Audible’s rights in and to Audible’s intellectual property (including Audible
Know-How, as defined in Section 3.3, below) are protected against use by or
disclosure to competitors of Audible. The occurrence of any Transition shall not
affect any payment obligations of France Loisirs with respect to the Royalty or
any other amounts that may be chargeable for use of the intellectual property or
assets of Audible or its licensors. Any Incremental Expenses incurred in
connection with a Transition shall be borne by France Loisirs in accordance with
Sections 2.3.2 and 2.3.3, above. As shall be further addressed in the Transition
Plan, Audible will work with France Loisirs to provide France Loisirs with such
existing Audible documentation and manuals that are reasonably necessary for
France Loisirs to operate the Business post-Transition in substantially the same
manner as it operated the Business prior to Transition. Notwithstanding the
foregoing, Audible agrees that in the event Audible (or its successor in
interest) should decide not to continue the provision of the services as
rendered towards France Loisirs under this Agreement in accordance with this
Agreement, at that point in time Audible will, upon France Loisirs’ request,
perform a Transition in accordance with the applicable Transition Plan.


~***Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
  7  

--------------------------------------------------------------------------------

 

 
Notwithstanding anything to the contrary in this Agreement or in any Transition
Plan, Audible shall have no obligation or liability following Transition for any
problems or matters that arise out of or result from: (i) any breach of this
Agreement by France Loisirs or anyone acting on its behalf, (ii) the
modification or commingling of any Audible IP (as defined in Section 3.3) or any
other materials, information, technology or systems provided by Audible (or that
Audible supported) with any products or other materials not supplied or
authorized by Audible, (iii) the abuse or misuse of any Audible IP (as defined
in Section 3.3) or any other materials, information, technology or systems
provided (or supported) by Audible, or their use in an otherwise unauthorized,
unlawful or inappropriate manner. Audible’s post-Transition obligations shall
not extend beyond providing such continuing support and updates, if any, as are
agreed upon in the Transition Plan regarding the unmodified materials,
information, technology and systems provided by Audible.


2.6 Independent Operation. Audible has provided in Schedules 2.1 and 2.2 a
description of the material systems, software, infrastructure and other
technology components (based on the initial design for the Business as of the
Effective Date), that are necessary for France Loisirs to have in place if the
Business is Transitioned from an Audible Services environment, so that France
Loisirs may operate the Business in substantially the same manner as was
designed to be operated while Audible was providing the Services (the “Necessary
Technologies”). The parties will mutually agree upon a process for updating
Schedules 2.1 and 2.2 so that the description of Necessary Technologies remains
reasonably current as the design and functionality of Business evolves until and
after Launch. Schedules 2.1 and 2.2 also shall identify which elements of
Necessary Technologies Audible will license to France Loisirs at no additional
cost (with the exception of Incremental Expenses) for use in the Business
following a Transition (subject to Audible’s rights to do so and subject to
payment of any Incremental Expenses incurred) and which elements France Loisirs
must acquire independently. The use and licensing of such elements shall be
addressed as part of the Transition process, including the specific terms
governing use of such elements that are owned or provided by Audible. Audible
will work with France Loisirs as part of any Transition to make available
Audible’s existing standard documentation that is necessary for France Loisirs
to operate the software and systems being transitioned to France Loisirs for
operation independent of Audible.


2.7 Training and Technical Assistance. Audible shall make available to France
Loisirs adequate training for France Loisirs’s staff in order to enable France
Loisirs to launch and maintain the Business in the Exclusive Field in the manner
contemplated by the Project Plan and France Loisirs’s staffing. Audible shall
further provide technical assistance in connection with the Launch and the
maintenance of the Business, in the manner contemplated by this Agreement, the
Project Plan and, as applicable, the Transition Plan.


~***Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
  8  

--------------------------------------------------------------------------------

 

 
ARTICLE 3
TRADEMARKS AND OTHER INTELLECTUAL PROPERTY
 

3.1 License to Audible Trademarks. Subject to the terms and conditions of this
Agreement, and in consideration for the fees paid by France Loisirs to Audible
hereunder: (i) Audible grants to France Loisirs a license to use the Audible
brand, trademarks, logos, trade dress, and domain names identified in Schedule
3.1 (as Schedule 3.1 may be modified and/or augmented by Audible in writing from
time to time) and goodwill connected therewith (collectively, the “Marks”),
during the Term, solely for the operation of the Business consistent with this
Agreement; and (ii) Audible agrees that France Loisirs’s rights to use the Marks
shall be exclusive within the Exclusive Field (except for any rights Audible
must retain to exercise its rights, or to perform its obligations under this
Agreement), and to avoid doubt, the parties expressly agree that France Loisirs’
exclusive rights shall be limited to the Exclusive Field. No other use of the
Marks shall be permitted without Audible’s prior written approval in each case.
Subject to the terms and conditions of this ARTICLE 3, the license granted
hereunder shall specifically include the right to use the Marks in combination
with France Loisirs’s own trademarks, service marks, trade names and trade dress
in connection with the operation of the Business consistent with this Agreement.
Notwithstanding the foregoing, France Loisirs understands that Audible will not
delete from Schedule 3.1 any of the “Core Marks” identified in Schedule 3.1 and
will keep, at its sole cost and expense, all registrations of the Core Marks
current and active and will readily pay all due registration and other
administrative fees so as not to endanger their continued registration, unless
Audible does so due to: (1) a requirement of law or governmental authority, (2)
to avoid liability to a third party, (3) because of France Loisirs’ failure to
cure a breach of this ARTICLE 3, or (4) because Audible has elected to generally
restrict or cease use of the Mark in connection with the Audible Service
(although, in the case of (4), Audible will work with France Loisirs to give
France Loisirs a reasonable period of time to transition away from using the
applicable Core Marks). If Audible elects to allow a registration for a Mark to
lapse, other than for one of the reasons stated in (1) - (3) of the previous
sentence, Audible agrees to notify France Loisirs reasonably in advance of the
lapse date and to provide France Loisirs with the opportunity to continue using
the Mark during the Term, provided France Loisirs continues to comply with this
Agreement and pays any amounts required to continue Audible’s registration of
the Mark in the applicable jurisdiction. 
 

3.2 Ownership Of The Marks.


3.2.1 General. France Loisirs acknowledges and agrees that: (i) Audible is the
sole and exclusive owner of all right, title and interest in and to the Marks,
including without limitation for use in connection with the Audible Service; and
(ii) France Loisirs recognizes the value of the goodwill associated with the
Marks in connection with such products and acknowledges that the Marks and all
rights therein, the goodwill pertaining thereto and any registrations therefor
worldwide belong exclusively to Audible, and all use of the Marks under this
Agreement shall inure to the benefit of Audible. Subject to the foregoing,
Audible acknowledges and agrees that France Loisirs is and shall be deemed the
sole and exclusive owner of all right, title and interest in and to the
trademarks owned by France Loisirs that do not incorporate the Marks or any
other branding or trademarks of Audible (the “France Loisirs Marks”). Use of the
France Loisirs Marks shall inure to the benefit of France Loisirs.
Notwithstanding the foregoing, all trademarks and brands owned by third parties
shall remain the sole and exclusive property of such parties.


3.2.2 Non-Contravention. France Loisirs agrees that during the Term, and at all
times thereafter, it will not, directly or indirectly, challenge or attack the
title or any rights of Audible in and to the Marks or any applications for
registration or registrations of such Marks or assist others in doing so in any
way. Further, France Loisirs agrees and acknowledges that it shall use the Marks
in accordance with the terms set forth in this Agreement and shall not take any
action to diminish, dilute or tarnish the value and/or quality of the Marks
including, without limitation, any act that may infringe and/or lead to the
infringement of the Marks and/or any intellectual property rights affiliated
with the Marks.


~***Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
  9  

--------------------------------------------------------------------------------

 

 
3.2.3 Transfer of Domain Names. France Loisirs, subject to the full
reimbursement of all out-of-pocket-expenses that France Loisirs (or companies
affiliated with France Loisirs - "verbundene Unternehmen", as such term is used
in §§ 15 ff. of the German Stock Corporation Law - AktG) has incurred in the
registration of such URLs / domain names) irrevocably assigns and agrees to
assign, and will make its affiliated companies assign, to Audible all right,
title and interest in and to all those domain names that have been registered by
France Loisirs or companies affiliated with France Loisirs (all of which France
Loisirs has identified in Schedule 3.2.3), effective upon the Effective Date,
including all copyrights and other intellectual property rights inherent therein
or appurtenant thereto (the "Domains"). Promptly following the Effective Date
France Loisirs shall take or cause to be taken any acts (e.g., filings with
domain name registrars, etc.) required to give effect to this assignment. To
protect the value and goodwill associated with Audible's name, brand and
trademarks worldwide, France Loisirs warrants that, after giving effect to the
transfer of Domains to Audible as set forth in the first sentence of this
sub-section* * *. 
 

3.2.4 Marketing Strategy; Quality Controls.


(a) France Loisirs may incorporate the “look and feel” of the Audible Service
(e.g., coloring, placement of branding and navigation elements, links, etc.)
into the Business, and France Loisirs shall have the overall responsibility and
right to control its own local advertising strategy related to promotion of the
Business, subject to the terms of ARTICLE 3 with respect to the use of the
Audible Marks. (For purposes of this Section 3.2.3, the term “Marks” shall be
deemed to include the “look and feel” of the Audible Service.) France Loisirs
agrees that it shall not advertise the Business in any manner that would
reasonably be expected to cause confusion between the Business and the Audible
Service or which would dilute or diminish the value of the Marks. By way of
illustration and not limitation, unless otherwise agreed in writing by Audible
France Loisirs shall limit all of its advertising and marketing copy to the
French language (which shall not prevent France Loisirs from using isolated
English language idioms, words or expressions in its advertising), and shall
clearly distinguish France Loisirs and the Business (as the provider of
French-language digital audio books and spoken word audio content) from the
Audible Service (as the provider of English and all other language digital audio
books and spoken word audio content).


(b) France Loisirs acknowledges the importance to Audible of its goodwill and
reputation with consumers of maintaining high, uniform standards of quality in
the products sold and services provided under the Marks. France Loisirs agrees
to use the Marks only in the form, fonts and styles and with such appropriate
proprietary notices and legends as reasonably prescribed from time to time by
Audible. France Loisirs’s use of the Marks will meet or exceed Audible’s quality
standards and use guidelines as expressed by Audible to France Loisirs from time
to time and be consistent with (and be subject any restrictions on use necessary
to comply with) applicable law. Audible shall have the right to exercise quality
control over the use of its Marks to the degree that Audible reasonably deems
necessary to maintain the validity and enforceability of such Marks (and the
Audible brand generally) and to protect the goodwill associated therewith. If
Audible, in its reasonable opinion, finds that France Loisirs’s use of the Marks
materially threatens the goodwill, value or validity of the Marks and/or that
France Loisirs is not complying with its obligations under this Section, Audible
may require that France Loisirs take immediate steps to rectify the problem. At
Audible’s discretion, Audible also may escalate the problem through the parties’
respective senior managers and/or require that France Loisirs immediately stop
using such Mark(s) pending resolution of the problem (e.g., if necessary to
protect Audible’s rights or to avoid liability). France Loisirs agrees to work
with Audible reasonably and in good faith to respond to Audible’s concerns under
this Section in a timely and expeditious manner.


~***Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
  10  

--------------------------------------------------------------------------------

 

 
3.3 Ownership of Intellectual Property Generally. Except as expressly agreed in
writing otherwise, Audible and France Loisirs (or their respective licensors and
suppliers, as applicable) each shall be deemed to be the sole and exclusive
owner of any pre-existing or independently created proprietary technologies,
tools, content and other intellectual property that they each may provide or
use, or license to each other, in the course of this Agreement or in connection
with the Business, and all derivatives, enhancements and improvements thereto,
including all copyrights and other intellectual property rights inherent therein
or appurtenant thereto and also including, as far as Audible is concerned, the
Marks and the Audible Know-How (as defined below) (the “Audible IP” and the
“France Loisirs IP”, respectively). By way of example and not limitation, each
party’s respective intellectual property includes its pre-existing or
independently developed content, software, systems, products, tools, utilities,
processes, technologies, methods of doing business, and Confidential Information
(as the term is defined in Section 9.2). For purposes of clarity, the Audible IP
also includes any Audible Know-How that may be provided, disclosed or used by
Audible in the course of this Agreement or in connection with the Business. The
term "Audible Know-How" means the trade secrets, Confidential Information,
methods, unpatented inventions, technical data, formulations, proprietary
production process know-how and show-how, technology and technical information
which are owned and/or developed, in whole or in part, by Audible as of the
Effective Date, and any derivatives thereof.


3.3.1 Audible Know-How License. To the extent that Audible provides or discloses
any Audible Know-How under this Agreement to France Loisirs, and to the extent
necessary for France Loisirs to develop and operate the Business and for such
purpose, Audible grants to France Loisirs, subject to the terms and conditions
of this Agreement, a non-transferable license during the Term to use such
Audible Know-How solely to conduct the Business. Subject to the terms and
conditions of this Agreement, Audible agrees that France Loisirs’s rights to use
the Audible Know-How under this Section shall be exclusive as to the market
defined by the Exclusive Field (except for any rights Audible must retain to
exercise its rights, or to perform its obligations under this Agreement).


3.3.2 License to Other Audible Materials. Subject to the terms and conditions of
this Agreement, Audible grants to France Loisirs, under Audible’s applicable
intellectual property rights, a non-transferable license during the Term to use
the Other Audible Material solely to conduct the Business. Unless otherwise
agreed by Audible, the Other Audible Materials may only be used by France
Loisirs in their intended manner and for the purpose for which they are
provided. France Loisirs understands that its rights to use the Other Audible
Materials and the manner in which the Other Audible Materials may be used shall
be subject to any limitations on Audible’s rights and any other limitations to
which Audible is subject. The term “Other Audible Materials” means intellectual
property and proprietary materials of Audible that Audible provides to France
Loisirs for use in the Business, that are not the subject of another license
granted to France Loisirs pursuant to this Agreement or of another agreement
between Audible and France Loisirs.


3.3.3 Additional Updated Technologies. Audible agrees during the Term to provide
or make available to the Business, to the extent that Audible has the rights to
do so, the future developed and implemented technologies and intellectual
property that are used to operate the Audible Service, for use by the Business
in substantially the same manner as such materials are used in the Audible
Service. The parties shall mutually agree upon a process for including in the
Business new technologies that are implemented for the Audible Service without
additional costs other than those related to or arising out of the Business.


~***Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
  11  

--------------------------------------------------------------------------------

 



3.4 Audible Content. Audible agrees to make available to France Loisirs for the
Business all Audible Content for which Audible has the necessary worldwide
rights, that are licensed or otherwise controlled by Audible and that France
Loisirs may request, and France Loisirs shall pay Audible’s cost for such
Content. France Loisirs agrees that it only shall license, use and distribute
such Content subject to terms and procedures that are at least as protective of
Audible’s (and its licensors’) rights as those that France Loisirs uses to
protect its own (and its licensors’) rights in and to France Loisirs Content
similarly used and distributed. France Loisirs understands that its rights to
use any such Content and the manner in which such Content may be used also shall
be subject to any limitations to which Audible is subject. Notwithstanding
anything to the contrary in this Agreement, Audible shall have the right to
withdraw and cease making available any particular Content, in Audible’s
business discretion, and France Loisirs shall comply with any notice or
requirement from Audible in that regard. All End User licenses to any Content of
Audible shall be subject to such agreements, terms and conditions as are
established or required by Audible from time to time, and in establishing such
agreements, terms and conditions Audible will take into account that the laws
applicable to End Users domiciled in territories in the Exclusive Field may
require adjustments and adaptations.


3.5 France Loisirs Customer Data. France Loisirs shall be and remain the
exclusive owner of any and all customer data and information and related
transaction history for customers of the Business who were sourced from France
Loisirs or any of its affiliates or who were originated by the Business.


3.6 Rights Reserved. All rights not expressly granted by the parties are
reserved.


3.7 Filing with INPI. Within two weeks from the signing of this Agreement, the
parties shall file with the French INPI (Institut National de la Propriété
Industrielle) a summary of the key terms of France Loisirs’s license to use the
Marks, in order to render such right to use enforceable against third parties
under French law.
 

3.8 Moral Rights and Similar Rights. With respect to any assignments of rights
to Audible under this Agreement, such assignment also shall be deemed to include
the following. France Loisirs either assigns to Audible, or waives and agrees
never to assert against Audible or any third party, any “moral rights”, “droit
moral” or similar rights that France Loisirs may have or obtain in any of the
assigned materials or in any intellectual property or other property of Audible.
France Loisirs agrees to obtain assignments or waivers consistent with the
foregoing from any third party or affiliated entity that may have any such
rights in any such materials, for purposes of confirming and securing Audible’s
rights.


ARTICLE 4
FINANCIAL TERMS
 

4.1 Initial Funding of the Business. France Loisirs will, at its own sole cost
and expense, fund all Start-Up Costs of the Business until the Business first
achieves Breakeven. Notwithstanding the preceding, France Loisirs shall have the
right to discontinue the operation of the Business at any time if, in France
Loisirs’s sole but reasonable opinion, the prospects of the Business should not
justify continued operation, in which event the terms of ARTICLE 7 and ARTICLE 8
of this Agreement shall apply. These Start-Up Costs will be recoupable solely in
accordance with and subject to this Agreement. As used above, “Breakeven” means
the first time that the Business has achieved positive Net Income for the
immediately preceding fiscal year. “Net Income” means net income of the Business
as determined in accordance with IAS. “Start-Up Costs” means all costs and
losses incurred (whether capitalized or expensed for accounting purposes) by
France Loisirs prior to Breakeven for starting-up and initially launching the
Business, after deducting therefrom (i) the Upfront Services Fees, and (ii) the
Upfront Royalty Payment (as defined below).
 

4.2 Audible’s Non-Services Related Compensation. As partial consideration for
the licenses and rights granted to France Loisirs, Audible shall be compensated
in accordance with this Section 4.2 in addition to the Upfront Royalty Payment. 


~***Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
  12  

--------------------------------------------------------------------------------

 

 
4.2.1 Ongoing Royalty Payments. 
 

(a) Subject to the last sentence of Section 4.5, Audio Direct agrees to pay to
Audible a royalty, commencing with the Business achieving Breakeven, as follows
(the “Royalty”). The Royalty will be applied retroactively to the first fiscal
year for which Breakeven occurred. The Royalty shall be five percent (5%) of the
Business’s Net Paid Revenues, unless in a particular fiscal year the Business
has generated net paid revenues of more than EUR 20 million; in which case the
Royalty applicable to that year will be a flat fee of EUR 1 million, unless the
Business has generated net paid revenues in excess of EUR 33.3 million during
that year; in which case the Royalty applicable to that year shall be EUR 1
million plus 3% of Net Paid Revenues in excess of EUR 33.3 million. The Royalty
shall be payable annually, after deduction of any mandatory five percent (5%)
(or such other amount as is required by law) French withholding tax and subject
to the limitations set forth in Section 4.4. Each Royalty payment shall be
accompanied by a statement documenting and verifying the calculation of the
Royalty, the amount due, and such other information as the parties may agree
upon. “Net Paid Revenues” means net paid revenues for digital spoken word
content (i.e., its net paid revenues after the deduction of sales tax and/or
respectively, VAT, net of returns, after deduction of hardware revenue
separately listed in the customer invoice, but not of cost of hardware included
in subscriptions and not separately listed in the customer invoice, calculated
in accordance with IAS.
 

(b) The Royalty covers the post-Launch period licenses granted to France
Loisirs, updates of the Audible software, as well as the use of third party
software licenses as they exist as of the Effective Date (e.g., Broadvision) to
the extent Audible has the right to grant such use rights to use third party
software, and for use of hardware existing as of the Effective Date (e.g.,
server capacity). The Royalty does not cover Incremental Expenses. For the
avoidance of doubt, if Audible does not have sufficient usage capacity under an
existing software license to accommodate the Business, the cost of any
Incremental Expenses incurred by Audible to expand or obtain additional licenses
to cover such additional capacity will be borne by France Loisirs as described
in Section 2.3.
 

4.2.2 Additional Royalty. Audible also shall receive an Additional Royalty as
follows. Fifty percent (50%) of the annual Net Income available for
distribution, as calculated in accordance with IAS after deduction of any
Commission, of any Bonus and of any Royalty but before deduction of any
Additional Royalty of the Business, will be paid to Audible as an Additional
Royalty (the “Additional Royalty”). The payment of the Additional Royalty to
Audible in accordance with this Section shall occur for the first time after the
Business has achieved Breakeven. All payments of the Additional Royalty shall be
made after deduction of any mandatory five percent (5%) (or such other amount as
is required by law) French withholding tax.
 

4.3 Commissions. France Loisirs shall be entitled to receive a Commission (the
“Commission”) from the Business for customers referred from France Loisirs’s
customer base, as follows. The Commission shall be twelve percent (12%) of the
Business’s Net Paid Revenues derived during the last fiscal year from France
Loisirs End Users of the Business that were recruited from France Loisirs’s
documented customer base as such customer base exists as of the Effective Date
and thereafter as such customer base may change independently of the Business
(the “FL Customers”). The Commission shall continue to be paid for such
customers for as long as their accounts established during the Term remain
active.  


~***Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
  13  

--------------------------------------------------------------------------------

 

 
4.4 Bonus Payments.
 

4.4.1 Once the Business has achieved Breakeven for the first time, the
Commission will be increased by the Bonus (defined below) with respect to FL
Customers, subject to the terms of this Section 4.4. The Bonus will be applied
retroactively to the fiscal year in which Breakeven occurred. The Bonus shall
remain in effect only while France Loisirs has not yet fully recouped its
Start-Up Costs, and in no event shall any Bonus be paid once France Loisirs has
recouped its Start-Up Costs.
 

4.4.2 The “Bonus” shall be fifteen percent (15%) of the Business’s Net Paid
Revenues from FL Customers that are commission bearing under Section 4.3 above.
Until France Loisirs has recouped its start up costs it shall receive the lesser
of Net Income before Royalties or the Bonus for each year (after payment of the
Commission but before payment of the Bonus and the Royalty) from FL Customers
during the applicable fiscal year. For the avoidance of doubt, in years for
which a Bonus is payable, if and to the to the extent that payment of the
Royalty and the Bonus would lead to a negative Net Income for the Business, the
Bonus shall have the priority of payment until the total recoupment by France
Loisirs of its Start-Up Costs. More generally, payment of Commission shall
always have priority over payment of Bonus and payment of Royalty, and payment
of Bonus shall always have priority over payment of Royalty. Illustrations of
various Commission, Bonus, Royalty and Additional Royalty calculations and
scenarios are set forth in Schedule 4.4.2. 
 

4.5 Payment of Commission, Bonus and Royalty. The basis for the calculation of
the Commission, the Bonus and the Royalty shall in each case be the immediately
preceding fiscal year of the Business. The Commission shall be paid monthly and
under any circumstances (even to the extent it would lead to Negative Income),
the Bonus and the Royalty shall each be due once per fiscal year and shall be
paid (if and to the extent the applicable conditions for their respective
payment have been met for the applicable fiscal year) two (2) weeks after the
financial statements for the Business for such preceding fiscal year have been
audited, approved and adopted. The first fiscal year of the Business for this
purpose shall be a “stub” year, starting on the date the Business commences its
operations and ending on December 31, 2004. Once France Loisirs has recouped its
Start-Up Costs, the Royalty will be reduced to the extent necessary to retain a
Net Revenue of the Business of EUR 1 after payment of the Royalty. 
 

4.6 Additional Contributions. If for any fiscal year, the Budget (as defined
below) for the Business approved by the parties indicates a need for additional
capital, or if a capital injection must be made to meet requirements of law, the
parties will, to the extent possible under French corporate law, each be given
the opportunity to meet 50% of such need, and then to additionally contribute
any remaining funds needed by the Business that the other party has elected not
to contribute (in each case “Additional Investment”). To the extent France
Loisirs shall operate the Business through a subsidiary as envisaged in Section
13.12 (in particular through Audio Direct), and to the extent France Loisirs as
(sole) shareholder of such subsidiary shall be obliged under French corporate
law to carry out a recapitalization in the form of equity, France Loisirs shall
comply with such requirement and meet 100% of such need. France Loisirs shall be
entitled, but not obligated, to reinvest a sum of the profits back into the
Business, and Audible shall be entitled but not obligated to invest an
Additional Investment, including in the situation described in the preceding
sentence by matching any mandatory equity recapitalization by France Loisirs.
Unless otherwise mutually agreed and in the absence of an obligation for equity
recapitalization, the Additional Investment shall be in the form of a loan at an
interest rate of not less than 15% per annum (or if less, the maximum rate
allowable at law), subject to terms reasonably agreeable to Audible and France
Loisirs (with agreement not being withheld or conditioned unreasonably).
Provided, however, in the event an Additional Investment is made, the party(ies)
providing such Additional Investment(s) (in excess of the Business’s startup
losses, the recoupment of which is covered separately above in Section 4.1),
will receive one hundred percent (100%) of the pro-rata share of the Net Income
of the Business corresponding to their Additional Investment(s), compared to all
other prior and simultaneous Additional Investment(s) (in excess of the
Business’s startup losses, the recoupment of which is covered separately above
in Section 4.1) on a priority basis over the Additional Royalty until the
parties have fully recouped their respective Additional Investment(s)


~***Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
  14  

--------------------------------------------------------------------------------

 

 
4.7 Budget. Audible and France Loisirs shall jointly agree on the annual budget
of the Business (the “Budget”). In addition, in the selection of the CEO for the
Business and of any replacement for that CEO, Audible will have an opportunity
to interview and evaluate the candidate and consult with France Loisirs on the
selection; and in each appointment will be entitled to veto the nominee once;
but a second selection nominated by France Loisirs shall remain subject to the
consultation set forth above but not to a veto by Audible.


4.8 Consolidation of Financials. All financial information and calculations
related to the Business or the payments described in this Agreement shall be
provided and made on a consolidated basis including any individual entities
participating in the Business.
 

4.9 Royalty Payments to France Loisirs for France Loisirs Content. France
Loisirs agrees to make available France Loisirs’s content for licensing, use and
distribution by Audible in connection with the Audible Service, to the extent
that France Loisirs has the right to grant such rights to the content. If and to
the extent Audible elects to license any such content from France Loisirs,
Audible agrees to pay France Loisirs the third party licensing fees (e.g.,
publishers’ royalties) incurred by France Loisirs to enable Audible’s use of the
content licensed by Audible, * * * derived from Audible’s licensing and
distribution of the content in connection with the Audible Service. The parties
shall mutually agree upon a payment schedule for any such royalty payments, but
such payments shall be made on a quarterly basis.


4.10 Payments to Audible by Audio Direct. The payments to Audible under this
ARTICLE 4 will be made by Audio Direct, although France Loisirs shall remain
jointly and severally liable with Audio Direct for payment of such amounts as
are due to Audible. France Loisirs will secure that Audio Direct receives the
financial resources necessary to fulfill its payment obligations under this
Agreement. For that purpose, France Loisirs will provide such financial
resources by infusing cash into Audio Direct's capital reserve account readily
in advance of the due date of any payment obligations of Audio Direct under this
Agreement.
 

ARTICLE 5
REPRESENTATIONS AND WARRANTIES
 

5.1 Warranties by Audible. Audible hereby represents and warrants to France
Loisirs that: 


(a) Organization; Power. Audible is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware. Audible
has all requisite power and authority to execute and deliver this Agreement and
to perform its obligations hereunder.


(b) Authority; Enforceability. The execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby have been duly
authorized by all requisite action on the part of Audible. This Agreement
constitutes the legal, valid and binding agreement of Audible, enforceable
against Audible in accordance with its terms (except insofar as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights
generally, or by principles governing the availability of equitable remedies).


(c) Noncontravention. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby shall not (i) conflict with
or result in any violation of any provision of the organizational documents of
Audible, as amended to date; (ii) conflict with, result in any violation or
breach of, constitute a default under, give rise to any right of termination or
acceleration (with or without notice or the lapse of time or both) pursuant to,
or result in being declared void or voidable, any term or provision of any note,
bond, mortgage, indenture, lease, license, contract or other instrument to which
Audible is a party or by which any of its properties or assets are or may be
bound; or (iii) violate any order, writ, injunction, decree, statute, rule or
regulation applicable to Audible.


~***Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
  15  

--------------------------------------------------------------------------------

 

 
(d) Non-Infringement. The elements of Audible IP identified in Schedule
5.1(d) (the “Owned Audible IP”) are owned by Audible, and Audible has received
no written claim (which term shall include claims made via telefax) that the
Owned Audible IP infringes upon any other party’s intellectual property rights
or any other proprietary rights, except for any claims that may be described in
Schedule 5.1(d). 
 

(e) Ownership; Right to Use. Subject to Section 5.1(d) and Schedule 5.1(d),
Audible has full and valid title to the Audible IP or a valid right to use the
Audible IP. 


5.2 Warranties by France Loisirs. France Loisirs hereby represents and warrants
to Audible that:


(a) Organization; Power. France Loisirs is a stock corporation duly organized
and validly existing under the laws of France. France Loisirs has all requisite
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder.


(b) Authority; Enforceability. The execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby have been duly
authorized by all requisite action on the part of France Loisirs. This Agreement
constitutes the legal, valid and binding agreement of France Loisirs,
enforceable against France Loisirs in accordance with its terms (except insofar
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights
generally, or by principles governing the availability of equitable remedies).


(c) Noncontravention. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby shall not (i) conflict with
or result in any violation of any provision of the organizational documents of
France Loisirs, as amended to date; (ii) conflict with, result in any violation
or breach of, constitute a default under, give rise to any right of termination
or acceleration (with or without notice or the lapse of time or both) pursuant
to, or result in being declared void or voidable, any term or provision of any
note, bond, mortgage, indenture, lease, license, contract or other instrument to
which France Loisirs is a party or by which any of its properties or assets are
or may be bound; or (iii) violate any order, writ, injunction, decree, statute,
rule or regulation applicable to France Loisirs.


(d) Non-Infringement. France Loisirs has received no written claim (which term
shall include claims made via telefax) that any of the France Loisirs IP owned
by France Loisirs infringes upon any other party’s intellectual property rights
or any other proprietary rights.
 

5.3 Disclaimer of Other Warranties. THE EXPRESS WARRANTIES MADE IN THIS
AGREEMENT ARE IN LIEU OF ALL OTHER WARRANTIES OR CONDITIONS, WHETHER EXPRESS,
IMPLIED, OR STATUTORY, INCLUDING BUT NOT LIMITED TO ANY IMPLIED OR OTHER
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE, AND
NON-INFRINGEMENT. ALL OTHER WARRANTIES ARE DISCLAIMED. 


~***Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
  16  

--------------------------------------------------------------------------------

 

 
ARTICLE 6
BOOKS, RECORDS, REPORTING AND AUDITS


6.1 Books and Records; Financial Statements. During the Term and until the later
of five (5) years following termination or expiration of this Agreement or until
all pending matters related to this Agreement and the Business are closed, the
parties will maintain complete and accurate books and records related to this
Agreement and the Business, consistently applied and in accordance with
International Accounting Standards and local accounting requirements. These
books and records will be reasonably sufficient to enable each party to audit
the other party’s undertakings with respect to this Agreement and the Business
and to verify compliance with this Agreement and applicable laws. The Business’s
financial statements (and, as the case may be, the financial statements of the
legal entity operating the Business) shall be audited by a reputed, agreed upon
audit firm (such as KPMG, Ernst & Young, PWC, or CONSULTAUDIT and the like), and
then approved and adopted by the Business (or, as the case may be, by the
relevant corporate bodies of the legal entity operating it). The financial
statements of the Business (or, as the case may be, of the legal entity
operating it) shall be made in accordance with IAS.
 

6.2 Financial Audits. During the Term and for a period of one (1) years
following termination of this Agreement, each party (and its designated
auditors) shall have the right to audit fully the relevant accounting and other
financial books and records of the other party, to the extent such are related
to the Business (i.e., to the extent France Loisirs shall operate the Business
through a subsidiary as envisaged in Section 13.12 (in particular through Audio
Direct), Audible’s right to audit shall be limited to the relevant accounting
and other financial books and records of that subsidiary and, to the extent not
visible from the books and records of the subsidiary, of France Loisirs but
isolated to its financial relationship with the subsidiary), to verify amounts
charged, paid or payable under this Agreement and otherwise verify conformance
with the financial terms of this Agreement and compliance with applicable
accounting requirements. Such audit shall be conducted at the normal place where
such books and records are stored, during normal business hours. Each party
shall provide the other party and its representatives such information and
assistance as may be reasonably requested in order to perform such audits;
provided, however, that the parties shall endeavor to arrange such assistance in
such a way that it does not interfere unreasonably with the conduct of the
audited party’s business. Each party may conduct such audits up to once per
rolling 6-month period, and each audit shall be upon reasonable prior written
notice to the audited party. If any audit under this Section reveals any
undisputed lack of compliance or other discrepancy with any requirement of this
Agreement (including any underpayment or overpayment to the other party) the
audited party or the party having received an overpayment, as the case may be,
shall come into compliance promptly, at its expense, with underpayments and
overpayments earning interest at the rate of one percent (1%) per month or, if
less, the maximum rate allowed at law. Further, in the event such inspection or
audit is made necessary by a party’s failure to furnish Reports, supporting
records or other information in accordance with this Agreement, or to furnish
such Reports and information on a timely basis, or if an undisputed underpayment
or overpayment exceeds five percent (5%) of amounts otherwise paid or owing,
then the audited party or the party having received an overpayment, as the case
may be, also shall reimburse the other party for the reasonable expenses
associated with such audit, including, without limitation, the charges of any
independent accountants and the travel expenses, room and board and compensation
of the auditing party’s employees engaged in the audit.


6.3 Third Party Auditors. Use of a third party auditor under this Section shall
be subject to such third party’s execution of a confidentiality agreement
reasonably acceptable to the audited party (with agreement not being withheld
unreasonably) to protect the confidentiality of the audited information.


6.4 Audit Follow-Up. Following an audit or examination under this Section, the
auditing party may request an exit conference with the other party to obtain
factual concurrence with issues identified in the audit. If and to the extent
there is good faith disagreement that is not rectified in the normal course,
such disagreement shall be escalated for resolution in accordance with
Section 11.1 The parties also, upon request, will meet to review each audit
report to agree mutually upon the appropriate manner, if any, in which to
respond to suggested changes suggested by the audit report. The parties agree to
develop operating procedures for the sharing of audit findings and reports
related to the operating practices and procedures of the parties under this
Agreement.


~***Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
  17  

--------------------------------------------------------------------------------

 

 
6.5 Reports. The parties shall mutually agree upon the form, substance and
frequency of periodic reports to be provided by France Loisirs to Audible in
connection with the Business (collectively, “Reports”), including but not
limited to, the annual Budget of the Business, monthly performance of the
Business as compared to the Budget, and updates to the Budget. Each party also
agrees to provide the other party with such additional reports as may be
required by such other party to meet requirements of applicable law or
regulation, and to meet such other party’s record keeping and audit
requirements.
 
ARTICLE 7
TERM AND TERMINATION
 

7.1 Term. The initial term of this Agreement (the “Initial Term”) shall commence
on the Effective Date and continue for a period of twenty four (24) months,
unless this Agreement is terminated sooner in accordance with its terms. This
Agreement thereafter may be renewed by France Loisirs in its sole discretion for
successive three (3) year periods by providing notice of renewal to Audible
prior to the expiration of the Initial Term or the then-current renewal period
(which together with the Initial Term, collectively constitutes the “Term”).


7.2 Termination By France Loisirs Without Cause. If France Loisirs is in
compliance with its material obligations under this Agreement (including its
obligation to pay all amounts due to Audible, with the payment schedule for all
remaining portions of the Upfront Services Fee and the Upfront Royalty Payments
being deemed to be accelerated so that such amounts shall be due on the date of
termination), France Loisirs will have the right to terminate this Agreement
without cause, according to the terms and conditions of this Section and subject
to the restrictions on competition set forth in ARTICLE 8. France Loisirs must
provide Audible with written notice of its intent to terminate this Agreement at
least one hundred eighty (180) days before its proposed termination date. This
notice is irrevocable and Audible shall have the right to rely on it. This
Agreement shall automatically terminate on the one hundred eightieth (180th) day
following the date that France Loisirs deliver its notice. France Loisirs must
comply with its obligations in ARTICLE 8 below upon the termination of this
Agreement. A termination of this Agreement by France Loisirs other than in
compliance with the terms of this ARTICLE 7 and ARTICLE 8 shall be deemed a
material breach of this Agreement. 
 

7.3 Termination By Parties For Cause. 


(a) Subject to the completion of the process set forth in Section 7.3(b) in
accordance with the applicable timeframes, this Agreement will terminate
immediately upon delivery of written notice of termination to the respective
other party, if such party has not complied with the relevant obligation within
ten (10) days after a written request to comply is delivered to it, if: 
 

(i) A party: (1) makes any material misrepresentation or omission in the course
of the other party’s determining whether to enter into or remain in this
Agreement, or (2) breaches any representation, warranty or certification set
forth in this Agreement; 


(ii) A party makes any unauthorized use of the Marks (in the case of France
Loisirs) or any unauthorized use or disclosure of the Business or other
Confidential Information; or per this Agreement France Loisirs materially or
repeatedly breaches its obligations under Sections 3.1 or 3.2 or there is any
unauthorized use or disclosure of Confidential Information of Audible or France
Loisirs that is material but not reasonably capable of cure; or



~***Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
  18  

--------------------------------------------------------------------------------

 

 
(iii) A party makes an unauthorized transfer of any interest in this Agreement
or (in the case of France Loisirs and Section 8.3) the Business.


In addition, this Agreement will terminate immediately upon a party’s delivery
of written notice to the other party if such other party fails to make payments
of any more than insignificant amounts due to the other party, or otherwise
fails to comply with any other material provision of this Agreement or any other
material agreement between France Loisirs and Audible or any applicable material
law or material mandatory standard or material operating procedure, and, in each
case, does not correct the failure within thirty (30) days after written notice
of the failure to comply is delivered to the other party.
 

(b) Prior to exercising any of the preceding termination rights, the parties
agree to use their good faith efforts to resolve the problem through direct
negotiations and escalation in accordance with Section 11.2, without the
requirement of entering into arbitration unless mutually agreed; however, in
such event, the timeframe for internal escalation shall be thirty (30) days or
such other period that the parties may mutually agree upon. 
 

7.4 Rights and Obligations of the Parties Upon Termination.
 

7.4.1 Payment of Amounts Owed. Within ten (10) days after this Agreement
terminates, each party shall pay the other party all amounts that the first
party then owes the other party, other than amounts which relate to any Pending
Orders (defined below). 
 

7.5 Marks. France Loisirs agrees that after this Agreement terminates, France
Loisirs shall:


(a) not directly or indirectly at any time or in any manner (except where
mandatory under applicable law) identify France Loisirs’s or any business as
Audible’s current or former licensee or as otherwise associated or formerly
associated with Audible, use any of the Marks or any colorable imitation of a
Mark in any manner or for any purpose, or use for any purpose any trade name,
trademark, service mark or other commercial symbol that suggests or indicates a
connection or association with Audible;


(b) remove all of the Marks from any and all facilities, marketing copy and
other materials France Loisirs has used and which are not solely for internal
use of the Business and therefore not accessible to third parties, and return to
Audible (or, at Audible’s option, destroy) all unused invoices, purchase orders,
advertising and marketing materials, forms and other materials containing any
Mark or otherwise identifying or relating to Audible or any of its intellectual
property;


(c) take any action that may be required to cancel all fictitious or assumed
name or equivalent registrations relating to France Loisirs’s use of any Mark;


(d) if applicable, notify all appropriate parties of the termination or
expiration of France Loisirs’s right to use all domain names and web sites using
the Marks and authorize the transfer to Audible or Audible’s designee of all
rights to such domain names and web sites. Audible has the absolute right and
interest in and to all such domain names and web sites and France Loisirs hereby
authorizes Audible to direct all appropriate parties to transfer such domain
names and web sites to Audible or Audible’s designee if this Agreement is
terminated for any reason whatsoever. All parties may accept this Agreement as
conclusive evidence of Audible’s right to such domain names and web sites and
this Agreement will constitute the authority from France Loisirs for all parties
to transfer all such domain names and web sites to Audible or Audible’s
designee. For the avoidance of doubt, if France Loisirs decides to channel the
Business through a domain name not containing the Marks or any Audible
trademarks or branding, or through a web site on which the use of the Marks and
all of Audible’s trademarks and branding can be discontinued, France Loisirs
shall remain the owner of, and shall be entitled to continue to use, such domain
name and web site, and its obligations shall be not to use the Marks or any
other Audible trademarks or branding in such domain name and on such web site.


~***Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
  19  

--------------------------------------------------------------------------------

 

 
7.6 Return of Confidential Material. Each party agrees that, after this
Agreement terminates, it will immediately cease using in any business or
otherwise the Confidential Information disclosed to it under this Agreement and
return to the other party all copies of the Confidential Information (including
the customer and approved supplier lists France Loisirs used in the operation of
the Business) and any other materials that might contain any Confidential
Information or trade secrets of the other party except to the extent that a
party reasonably requires Confidential Information of the other party to
exercise its continuing rights. Any such information retained by a party shall
continue to be subject to the terms and conditions of this Agreement.


ARTICLE 8
DISENTANGLEMENT
 

8.1 Restrictions on Establishing a Competitive Business. 


8.1.1 General. In the event that France Loisirs elects to discontinue the
Business or terminates this Agreement under Section 7.1, the licenses and rights
granted to France Loisirs under this Agreement shall terminate with the
effectiveness date of such termination and France Loisirs shall not thereafter,
for a period of 24 months, establish a downloading of digital audiobook and/or
spoken word audio content business in or for the Exclusive Field except as
otherwise allowed pursuant to Section 8.1.2, below. Subject to the terms of this
Agreement, in the event that Audible should chose to discontinue the
relationship with France Loisirs other than for breach of this Agreement by
France Loisirs (or by the Business) or any of the other “for cause” reasons set
forth in Section 7.3, Audible shall not thereafter, for a period of 24 months,
establish a downloading of digital audiobooks and spoken content business in or
for the Exclusive Field alone or with a new partner. 
 

8.1.2 Conditions. If, however, the reason for the decision by France Loisirs to
discontinue the Business is the material failure by Audible to provide the
technology, Services and rights described in this Agreement, France
Loisirs shall have the right, subject to the terms of this Agreement, to
establish, independently, a downloading of digital audiobook and spoken content
business in and for the Exclusive Field without any waiting period, provided
that: (i) France Loisirs has notified Audible in writing of the failure,
reasonably documenting (using credible evidence) the basis for its claim of
breach and demanding its cure, (ii) Audible does not cure any undisputed
failure(s) within a reasonable period of time following receipt of such notice
(with reasonableness determined based on the totality of the circumstances, but
in any event not less than thirty (30) days), subject to the parties’ using good
faith efforts to escalate and resolve any claims of failure that are subject to
a good faith dispute, including through meetings between senior representatives
of the parties, engagement of an agreed upon expert or consulting firm to
evaluate the dispute and make recommendations, and arbitration of the dispute
pursuant to Section 11.1, and (iii) France Loisirs does not use any intellectual
property or Confidential Information of Audible or its licensors (other than
with the written consent of Audible or the applicable licensors), or violate any
of Audible’s (or its licensors’) intellectual property rights. If France Loisirs
exercises such right, Audible shall not thereafter, for a period of 24 months,
establish a downloading of digital audiobooks and spoken content business in or
for the Exclusive Field alone or with a new partner.


~***Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
  20  

--------------------------------------------------------------------------------

 

 
8.2 Nonsolicitation and Noncompetition. In addition, to protect the Confidential
Information and the goodwill of the respective beneficiary of the restriction
pursuant to Section 8.1, the respective party bound by such restriction agrees
that, during the Term and, except as otherwise set forth in Section 8.1 above
for a period of two (2) years beginning on the date this Agreement terminates
each party will not:


(a) have any direct or indirect interest as a disclosed or beneficial owner in
any Competitive Business serving the same markets as the Business (i.e.,
downloading of digital audiobook and spoken word audio content business), in
particular with respect to the Exclusive Field, except for participation in such
a Competitive Business not in excess of ten percent (10%) of the voting rights;


(b) perform services as a director, officer, manager, employee, consultant,
representative or agent for a Competitive Business serving the same markets as
the Business, in particular with respect to the Exclusive Field, except board
memberships and the like within the context of a participation in such a
Competitive Business not in excess of ten percent (10%) of the voting rights; or


(c) directly or indirectly solicit any person who was an employee or business
associate of the beneficiary of the restriction directly involved in the
Business during any part of the year preceding the date this Agreement
terminates to become an employee or independent contractor for any Competitive
Business serving the same markets as the Business, in particular with respect to
the Exclusive Field.
 

8.3 Sale of the Business. There shall be no sale, direct or indirect, of the
Business for the first eighteen (18) months after the Effective Date, and any
sale of the Business thereafter shall only be with Audible’s express prior
written approval (which shall not be withheld unreasonably). After such first
eighteen (18) months, France Loisirs shall be entitled to sell minority stakes
in the Business (including in the form of a sale of minority interests in any
subsidiary of France Loisirs through which it operates the Business) to
individuals and third parties that are solely financial investors (i.e.,
investors whose principle business is making investments, as distinguished from
strategic or industrial investors), provided that any other sale of a minority
stake shall require Audible’s prior written consent thereto (which shall not be
withheld unreasonably). Such sales shall not be subject to any right of first
refusal of Audible as long as France Loisirs controls the Business, or the
subsidiary through which it operates the Business, as the case may be, provided
that Audible has provided its prior written consent (which shall not be withheld
unreasonably). As soon as a sale of a minority stake, individually or together
with any prior sales of minority stakes, would put an end to France Loisirs’s
(or any entity which, directly or indirectly controls France Loisirs), control
over the Business or over the subsidiary through which it operates the Business,
Audible shall have the right of first refusal, in accordance with this Section,
to purchase the (remaining part of the) Business or the (remaining) interest in
the subsidiary through which France Loisirs operates the Business, as the case
may be (the “Business For Sale”), at the price and subject to no less favorable
terms that France Loisirs offers (or intends to offer) the Business For Sale to
any third party. If Audible shall choose not to acquire the Business For Sale,
France Loisirs may sell the Business For Sale to a qualified purchaser
(excluding a direct competitor of Audible), but subject in all events to the
prior written consent of Audible which will not be unreasonably withheld. 


~***Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
  21  

--------------------------------------------------------------------------------

 

 
8.3.1 Additional Definitions.


(a) “Acquisition” means any of the following: (i) any merger, reorganization,
share exchange, consolidation or other business combination aiming at
specifically the Business or a significant part thereof, (ii) any sale, lease,
exchange, mortgage, pledge, transfer or other disposition aiming specifically at
all or a significant portion of the assets of the Business or any of its
participating entities in any single transaction or a series of related
transactions other than in the ordinary course of business or for credit,
refinancing, intra-group restructuring or similar purposes, or (iii) any license
by the Business (or any of its participating entities) of their respective
intellectual property specifically related to the Business other than in the
ordinary course of business.


(b) “Acquisition Proposal” means any of the following (i) any agreement, offer
or proposal for, or any indication of interest in an Acquisition; or (ii) any
public announcement of a proposal, plan or intention to enter into any such
agreement, make any such offer or proposal or express any such indication of
interest.


(c) “Group” means two or more Persons acting as a partnership, limited
partnership, syndicate or other group for the purpose of acquiring, holding, or
disposing of the applicable securities or assets referred to in this Section.


(d) “Person” means any natural person, corporation, limited liability company,
general partnership, limited partnership, trust, proprietorship, joint venture,
business organization or government, political subdivision, agency or
instrumentality, or other business entity or party.
 

8.3.2 Notice of Acquisition Proposal. If France Loisirs receives an Acquisition
Proposal, or the Board of Directors of France Loisirs, or any duly authorized
committee thereof (the “Board”), acting in good faith, authorizes France Loisirs
or any of its officers or agents to initiate or pursue an Acquisition Proposal,
then within 5 business days after receipt of such offer by France Loisirs or
such authorization by the Board, as applicable, France Loisirs shall provide
Audible with written notice (the “Notice”), by facsimile or hand delivery, to
the facsimile number or address listed in this Agreement, of the material terms
of the Acquisition Proposal. The Notice shall include the identity of the party
or parties involved in such Acquisition Proposal and either (i) if the
Acquisition Proposal is in writing, a true and complete copy of the Acquisition
Proposal, or (ii) if the Acquisition Proposal is not in writing, a written
summary of the material terms of the Acquisition Proposal. The preceding
obligations of France Loisirs are subject to any confidentiality clauses
contained in, or legal confidentiality obligations affecting, such Acquisition
Proposal. To the extent France Loisirs feels bound, in its reasonable judgement,
by such confidentiality clauses or obligations, it shall, within the above 5
business days period, seek the approval of the author of the Acquisition
Proposal to comply with the first two sentences of this Section 8.3.2 and shall
for that purpose be entitled to disclose the existence of a right of first
refusal of Audible to the author of the Acquisition Proposal. In case such
approval is denied, and if in France Loisirs’s reasonable judgement a compliance
with the first two sentences of this Section 8.3.2 in the absence of such
approval would have adverse consequences for France Loisirs, France Loisirs
shall not be obliged to comply with the first two sentences of this Section
8.3.2, but shall in this case be obliged to refuse the Acquisition Proposal.


8.3.3 Review and Negotiation Periods.


(a) Prior to Audible’s receipt of the Notice, and for a period of ten (10)
business days thereafter (which time period may be extended by mutual written
agreement between the parties hereto) (the “Review Period”), France Loisirs
shall not enter into a definitive agreement providing for an Acquisition with
any third Person. During the Review Period, France Loisirs shall provide Audible
access to facilities, personnel, documents and other information relating to the
Business and its products that is no less extensive than that provided to any
other party that has made or is contemplating making an Acquisition Proposal.
During the Review Period, Audible may, in its sole discretion, present a
proposal relating to an Acquisition (an “Audible Proposal”).



~***Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
  22  

--------------------------------------------------------------------------------

 

 
(b) In the event that Audible presents France Loisirs with a Audible Proposal
prior to the expiration of the Review Period, France Loisirs shall negotiate
with Audible in good faith for a period of fifteen (15) business days thereafter
(which period may be extended by mutual written agreement between the parties
hereto) (the “Negotiation Period”) to reach mutually agreeable terms for the
Acquisition contemplated thereby. During the Negotiation Period, France Loisirs
shall not enter into a definitive agreement providing for an Acquisition with a
party other than Audible, and France Loisirs shall continue to provide Audible
access to facilities, personnel, documents and other information relating to the
Business and its products that is no less extensive than that provided to any
other party that has made or is contemplating making an Acquisition Proposal.


(c) Notwithstanding anything to the contrary contained herein, if during the
Review Period or the Negotiation Period, as the case may be, any material
amendment is made to the terms of the Acquisition Proposal described in the
Notice, (1) then within 1 day of such amendment, France Loisirs shall provide
Audible with written notice, by facsimile or hand delivery to the facsimile
number or address listed in this Agreement, of the material terms of such
amendment (with the restrictions contained in the last three sentences of
Section 8.3.2 applying mutatis mutandis), and (2) the Review Period or
Negotiation Period, as the case may be, shall be extended by an additional ten
(10) business days. The provisions of this Section shall apply with the same
effect to successive amendments, if any, to the terms of any Acquisition
Proposal.


(d) In the event that: (A) Audible does not deliver a Audible Proposal to France
Loisirs prior to the expiration of the Review Period, or (B) within the 20
business days (or other mutually agreed upon time period, as set forth above)
following France Loisirs’s receipt of a Audible Proposal, France Loisirs and
Audible do not reach mutually agreeable terms for the Acquisition contemplated
thereby, then, and only then, France Loisirs shall be free, for a period of 90
calendar days following expiration of the Review Period (in the case of clause
(A) above), or the expiration of the Negotiation Period (in the case of clause
(B) above), as applicable, to enter into a definitive agreement with respect to
the Acquisition Proposal on the terms and conditions set forth in the Notice or
on such other terms and conditions, in the aggregate, not materially more
favorable to the parties (other than France Loisirs) involved with such
Acquisition Proposal than those specified in the Notice.


8.3.4 Void Transactions. Unless France Loisirs shall have complied with all of
the procedures and requirements of Section 8.3, then any Acquisition Proposal
that France Loisirs may accept, and any transaction it may purport to effect
pursuant thereto, shall be void ab initio.


8.3.5 Termination. Audible’s rights under Section 8.3 shall terminate and be of
no further force or effect upon the date of the completion of the transactions
contemplated by any Acquisition Proposal described in this Section 8.3 provided
that France Loisirs has complied with the provisions of this Section 8.3.


8.4 Failure to Launch; Walkaway Rights. If for an unforeseeable reason during
the start-up phase (meaning the period commencing on the Effective Date until
Launch of the Business), the Business should turn out not to be able, despite
France Loisirs’s good faith efforts, to develop and implement a position for a
Launch, the Launch will be postponed for a mutually agreed upon period. If as a
result and despite France Loisirs’s good faith efforts to achieve a successful
Launch, the Launch of the Business does not occur on or before * * *, this
Agreement may be terminated in its entirety by either party upon written notice,
without any liability against either party due solely to such termination, but
subject to the terms and conditions of this Agreement.


~***Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
  23  

--------------------------------------------------------------------------------

 

 
8.5 Audible’s Additional Rights Upon Termination of this Agreement by France
Loisirs. In addition to any other rights or remedies available to Audible, if
France Loisirs terminates this Agreement, Audible shall have the right, at
market value, but in no case less than the Start-Up Costs of France Loisirs
through the date of termination not yet recouped through Bonuses plus any amount
of payments made to Audible under Section 2.3.1, to assume ownership of the
Business and take over all operation of the Business going forward following
termination of this Agreement (“Transition”). To the extent France Loisirs
operates the Business through a subsidiary, upon France Loisirs’s request, such
assumption of ownership of the Business shall be in the form of a purchase of
all of the shares and voting rights in such subsidiary.


(a) If Audible elects to engage in a Transition of the Business, the parties
shall negotiate, in good faith, a Transition agreement. As part of this
Transition agreement, France Loisirs shall, in accordance with Audible’s
reasonable requests and instructions, use its best efforts to transfer all of
its right, title and interest in and to the Business (and all related assets not
already owned by or licensed to Audible, including without limitation, all of
the Business’s rights to any intellectual property assets, content used or
offered by the Business (in any language), customer relationships, services,
customer and supplier relationships, and rights to all Business-related
information and any other materials or information used in or necessary to the
Business or its operations. Provided that, France Loisirs shall have no
responsibility for assuring, and shall not be obliged to assure that all of its
agreements with third parties with respect to the Business include
transferability to Audible consistent with this Section 8.5 if Audible elects to
exercise its rights to Transition of the Business.


(b) As part of the Transition, France Loisirs further agrees, as part of its
obligations, that Audible may (at Audible’s option and on its own behalf and at
its cost), notify any and all customers, vendors and suppliers of the Business
of the termination or expiration of this Agreement.


(c) France Loisirs shall cooperate fully with Audible prior to and following
termination of this Agreement, in effecting a smooth Transition, and shall work
with Audible in good faith to implement any reasonable and appropriate steps
necessary to achieve the Transition in accordance with this Section and the
Transition agreement.
 

8.6 Verification And Inspection. In order to assure compliance with this
Section, France Loisirs agrees to allow Audible or Audible’s representatives to
enter the premises of the Business during normal business hours to verify and
secure France Loisirs’s compliance with this Article and with Section 7.4.


ARTICLE 9
CONFIDENTIALITY
 

9.1 General. The parties each hereby acknowledge that as a result of the
relationship established by this Agreement, each of them may have access to or
may become aware of Confidential Information of the other party, and that such
Confidential Information is a valuable and unique asset of such party. Audible
and France Loisirs each hereby agrees to protect the confidentiality of all
Confidential Information with at least the same degree of care with which it
treats its own confidential information of similar importance (but in no event
using less than commercially reasonable efforts). Each party agrees not to
disclose any portion of the other party’s Confidential Information to third
parties without the prior written consent of the other party, except as
reasonably necessary to perform its obligations under this Agreement and as
expressly authorized in this Agreement or required by applicable law. 


~***Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
  24  

--------------------------------------------------------------------------------

 

 
9.2 Confidential Information Defined. As used above, “Confidential Information”
means non-public information of a party, including confidential information
regarding a party’s products, systems, and services, including their design,
structure, or construction, as well as marketing, engineering and other plans,
financial statements and projections, customer and supplier information,
research, designs, compilations, methods, techniques, processes, procedures, and
know-how, whether in tangible or intangible form, and whether or not stored,
compiled or memorialized physically, electronically, graphically,
photographically, or in writing. Confidential Information shall not include
information that (i) is, as of the time of its disclosure of thereafter becomes
part of the public domain through no fault of the receiving party; (ii) can be
demonstrated by credible evidence: (x) as rightfully known to the receiving
party prior to the time of its disclosure, or (y) to have been independently
developed by the receiving party; (iii) is subsequently learned from a third
party not under a confidentiality obligation to the disclosing party; or (iv) is
required to be disclosed pursuant to a duly authorized subpoena, court order or
government authority, provided that the receiving party has provided prompt
written notice and assistance to the disclosing party prior to such disclosure,
so that the disclosing party may seek a protective order or other appropriate
remedy to protect against disclosure. In the event of a dispute, the party
seeking to prove that information is not Confidential Information shall bear the
burden of proof. 


ARTICLE 10
INDEMNIFICATION 
 

10.1 Indemnification by Audible. Audible agrees to indemnify, defend and hold
France Loisirs and its affiliates, members, directors, officers, shareholders,
employees, representatives, agents, attorneys, successors and assigns
(collectively, the "Indemnified Parties") harmless from and against any and all
third party claims, liabilities, obligations, judgments, causes of actions,
costs and expenses (including reasonable attorneys' fees) arising out of or
related to: (i) the Audible IP, as provided by Audible, infringing upon any
intellectual property rights of any third party, (ii) the breach of this
Agreement, by Audible or anyone acting on its behalf, and (iii) France Loisirs’s
compliance with specific instructions or requirements of Audible in connection
with operating the Business. In addition, if in Audible’s reasonable opinion a
claim that any of the Audible IP infringes upon the intellectual property rights
of a third party is likely to be founded, Audible may, at its sole option and
expense (subject to its agreements with its vendors and suppliers): (i) procure
the right to continue using the affected item(s), (ii) replace or modify the
infringing item(s) so that it becomes non-infringing, or (iii) if neither option
(i) nor option (ii) is reasonably available or in Audible’s judgment reasonably
feasible, terminate this Agreement with respect to the infringing items (without
affecting Audible’s indemnification obligation, as described above). In no event
will Audible’s obligations or liabilities under this Section extend to any
matter for which France Loisirs is providing an indemnity, or to any Audible IP
that has been modified by France Loisirs for use in the Business without the
specific consent of Audible, and Audible also shall have no obligations or
liabilities to the extent arising from or related to France Loisirs: (w) using
or combining or co-mingling any Audible IP (or any part thereof) with
non-Audible materials or information, (x) using Audible IP following notice from
Audible to cease use as a result of an actual or alleged infringement, (y) using
the Audible IP in an unauthorized, unlawful or inappropriate manner, or (z) with
respect to any claim or liability in which France Loisirs or any of its
Indemnified Parties has a pecuniary or other material interest.


~***Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
  25  

--------------------------------------------------------------------------------

 



10.2 Indemnification by France Loisirs. France Loisirs agrees to indemnify,
defend and hold Audible and its Indemnified Parties harmless from and against
any and all third party claims, liabilities, obligations, judgments, causes of
actions, costs and expenses (including reasonable attorneys' fees) arising out
of or related to: (i) the France Loisirs IP infringing upon any intellectual
property rights of any third party, (ii) the conduct or operation of the
Business, or the breach of this Agreement, by France Loisirs or anyone acting on
its behalf, and (iii) Audible’s compliance with specific instructions or
requirements of France Loisirs in performing any Services or in connection with
operating the Business. In addition, if in France Loisirs’s reasonable opinion a
claim that any of the France Loisirs IP infringes upon the intellectual property
rights of a third party is likely to be founded, France Loisirs may, at its sole
option and expense (subject to its agreements with its vendors and suppliers):
(i) procure the right to continue using the affected item(s), (ii) replace or
modify the infringing item(s) so that it becomes non-infringing, or (iii) if
neither option (i) nor option (ii) is reasonably available or in France
Loisirs’s judgment reasonably feasible, terminate this Agreement with respect to
the infringing items (without affecting France Loisirs’s indemnification
obligation, as described above). In no event will France Loisirs’s obligations
or liabilities under this Section extend to any matter for which Audible is
providing an indemnity, or to any France Loisirs IP that has been modified by
Audible for use in the Audible Service without the specific consent of France
Loisirs, and France Loisirs also shall have no obligations or liabilities to the
extent arising from or related to Audible, in connection with the Audible
Service or its activities not related to the Business: (w) using or commingling
any France Loisirs IP (or any part thereof) with non-France Loisirs materials or
information, (x) using France Loisirs IP following notice from France Loisirs to
cease use as a result of an actual or alleged infringement, (y) using the France
Loisirs IP in an unauthorized, unlawful or inappropriate manner, or (z) with
respect to any claim or liability in which Audible or any of its Indemnified
Parties has a pecuniary or other material interest.


10.3 General Indemnity. Each party also shall indemnify, defend and hold the
other party and its respective Indemnified Parties harmless from and against any
and all third party claims, liabilities, obligations, judgments, causes of
actions, costs and expenses (including reasonable attorneys' fees) arising out
of or related to personal injury, including death, and tangible property damage
caused by the negligent or intentional acts of a party or its employees, agents
and/or subcontractors. Nothing contained in this Section, however, shall bar a
claim for contributory negligence. 


10.4 Indemnification Procedures. The indemnifying party’s obligations are
conditioned upon the indemnified party: (i) giving the indemnifying party prompt
written notice of any claim, action, suit or proceeding for which the
indemnified party is seeking indemnity; (ii) granting control of the defense and
settlement to the indemnifying party; and (iii) reasonably cooperating with the
indemnifying party at the indemnifying party’s expense. Each party agrees to not
settle any such claim, action, suit or proceeding for which it is indemnifying
the other in a manner which does not result in the complete, unconditional
release of the indemnified party from all claims and liabilities without first
consulting the other and obtaining its consent thereto (which shall not be
unreasonably withheld). Notwithstanding the foregoing, an indemnified party may,
at its option and expense, participate in the defense or settlement of any
claim, action, suit or proceeding covered by this Article.


ARTICLE 11
DISPUTE RESOLUTION
 

11.1 General. All disputes, claims and controversies between Audible and France
Loisirs arising out of or related to this Agreement that are not settled in the
normal course of business shall be settled in accordance with this ARTICLE 11.
 

11.2 Internal Escalation. The parties shall seek to resolve any such dispute
between them, first, by negotiating promptly with each other in good faith in
direct negotiations. These direct negotiations shall be conducted by the
respective designated Relationship Manager of each party, and the dispute shall
be escalated internally by each party as reasonably necessary or appropriate to
seek resolution of the dispute. If the parties are unable to resolve the dispute
between them through these negotiations within sixty (60) days following their
commencement (or within such other period as the parties may otherwise agree
upon), then any such disputes shall be settled by binding arbitration in
accordance with Section 11.3.


~***Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
  26  

--------------------------------------------------------------------------------

 

 
11.3 Arbitration. All disputes arising out of or in connection with the present
Agreement which have not been resolved pursuant to Section 11.2 shall be finally
settled under the Rules of Arbitration of the International Chamber of Commerce
by three arbitrators appointed in accordance with said Rules; however, the
parties each shall have at all times the unrestricted right to seek any
injunctive or equitable relief available to it in local courts under applicable
laws. The seat of the arbitration shall be Paris, France, unless another place
is mutually agreed upon in writing. The arbitration shall be conducted in the
English language.


ARTICLE 12
LIMITATIONS ON LIABILITY


TO THE MAXIMUM EXTENT ALLOWABLE AT LAW AND EXCEPT AS SET FORTH IN ARTICLE
10 RESPECTING INDEMNIFICATION AND EXCEPT FOR INSTANCES OF FRAUD OR WILLFUL
MISCONDUCT, NEITHER AUDIBLE NOR FRANCE LOISIRS SHALL HAVE ANY LIABILITY ARISING
UNDER OR RELATED TO THIS AGREEMENT FOR ANY INDIRECT, INCIDENTAL, SPECIAL,
CONSEQUENTIAL, PUNITIVE, RELIANCE OR COVER DAMAGES (INCLUDING FOR LOST PROFITS
OR LOST SAVINGS) HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY (INCLUDING
NEGLIGENCE, STRICT LIABILITY AND OTHER TORT OR CONTRACT CAUSES OF ACTION), EVEN
IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. 


ARTICLE 13
MISCELLANEOUS


13.1 Captions; References; Terminology. Captions and titles of Sections,
Schedules, Exhibits and other Attachments that are used in this Agreement are
used herein for convenience of reference only and shall not be used in the
construction or interpretation of this Agreement. Any reference herein to a
particular Section or Paragraph number (e.g., “Section 2”), shall be deemed a
reference to all Sections of this Agreement that bear sub-numbers to the number
of the referenced Section (e.g., Sections 2.1, 2.1.1, etc.). As used herein, the
word “including” shall mean “including, without limitation.”
 

13.2 Severability and Substitution of Valid Provisions. The provisions of this
Agreement are considered severable. If any court, agency or other tribunal with
proper jurisdiction in a proceeding to which France Loisirs and Audible are a
party holds, in a final ruling, that any part of this Agreement is invalid or
conflicts with any applicable law, then such provision shall be deemed to be
restated so as to be enforceable, to the maximum extent permissible under law,
consistent with the intent and economic benefits of the original provision; the
remainder of this Agreement shall remain in full force and effect. The other
parts of this Agreement which are meaningful after the deletion or modification
of the invalid part(s) will continue to be effective and bind France Loisirs and
Audible. To the extent that any of the restrictive covenants contained in this
Agreement are deemed unenforceable because of their scope in terms of area,
activity prohibited and/or length of time, the parties agree that the
unenforceable provision will be deemed modified or limited to the extent and in
the manner necessary to make that particular provision valid, and to make such
obligations enforceable to the fullest extent possible, under the laws
applicable to the covenant’s validity. The parties agree to be bound by each
provision of this Agreement to the greatest extent to which the parties may
lawfully be bound.
 

13.3 Waiver.


13.3.1 Unilateral Waiver. Either France Loisirs or Audible may, by written
notice, unilaterally waive or reduce any obligation of or restriction on the
other party under this Agreement, effective upon delivery of written notice
thereof to the other party or at such other effective date as stated in the
notice. Any waiver or reduction a party grants will be without prejudice to any
other rights that party may have, will be subject to such party’s continuing
review and may be revoked at any time for any reason, effective upon delivery to
the other party of written notice thereof.



~***Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
  27  

--------------------------------------------------------------------------------

 

 
13.3.2 No Guarantees. If one party gives the other party any waiver, approval,
consent or suggestion, or if the first party delays its response to or deny any
request for any waiver, approval or consent, such first party will not be deemed
to have made any warranties or guarantees on which the other party may rely, and
will not assume any liability or obligation to the other party.


13.3.3 No Waiver. If at any time one party does not exercise a right available
under this Agreement or do not insist on the other party’s compliance with any
one or more terms of the Agreement, or if a custom or practice develops between
the parties which is inconsistent with this Agreement, the first party will not
have waived the right to exercise the right or to demand compliance with that
term or any of the other terms of this Agreement at a later time. Similarly, the
waiver of any particular breach or series of breaches under this Agreement or of
any term in any other agreement between France Loisirs and Audible will not
affect a party’s rights with respect to any later breach. It will not be a
waiver of any breach of this Agreement for a party to accept payments which are
due to that party under this Agreement after the due date. Any agreement that a
party has, or any action that such party takes, with a third party will have no
effect on that party’s rights or on the other party’s obligations under this
Agreement or any action one party may take with respect to the other party.
 

13.4 Cumulative Remedies. The rights and remedies that this Agreement grants to
either party are cumulative and the exercise of any right or remedy will not
prohibit either party from exercising any other right or remedy provided under
this Agreement or permitted by law or equity.
 

13.5 Written Consents From Audible. Whenever this Agreement requires a party’s
advance approval or consent, the other party agrees to make a timely written
request for it. A party’s approval or consent will not be valid unless it is in
writing and made by a duly authorized representative.
 

13.6 Governing Law. This Agreement shall in all respects be governed by the laws
of France without giving effect to France’s conflicts of laws principles, and
excluding the U.N. Convention on Contracts for the International Sale of Goods.
 

13.7 Binding Effect. This Agreement is binding on and will inure to the benefit
of the parties’ successors and assigns.
 

13.8 Entire Agreement. This Agreement, including its Schedules, Exhibits and
attachments, constitutes the entire agreement between France Loisirs and Audible
regarding its subject matter, and there are no other oral or written
understandings, representations or agreements between France Loisirs and Audible
concerning the subject matter of this Agreement. This Agreement may be modified
or amended only by a written agreement signed by both France Loisirs and
Audible. The parties agree that this Agreement has been negotiated in English
and that the English language version of this Agreement shall control over any
other versions.
 

13.9 No Liability To Others. Except as provided otherwise in this Agreement, one
party will not, because of this Agreement or any approvals, advice, payments or
services provided to the other party, be liable to any person or legal entity
who is not a party to this Agreement, and no other party will have any rights
against the parties because of this Agreement.


~***Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
  28  

--------------------------------------------------------------------------------

 

 
13.10 Construction. All headings of the various sections and paragraphs of this
Agreement are for convenience only and do not affect the meaning or construction
of any provision. All references in this Agreement to the singular usage will be
construed to include the plural and the masculine and neuter usages to include
each other and the feminine. If two or more persons or entities other than
Audible constitute the Business under this Agreement, such parties’ obligations
and liabilities under this Agreement will be joint and several with France
Loisirs, and any breach of this Agreement by any such person or entity shall be
deemed to be the breach of France Loisirs for purposes of this Agreement. All
rights and benefits granted hereunder to each party may be exercised and enjoyed
by any existing or future subsidiary of either party but only under the
authority of and with joint and several liability by the applicable party,
unless otherwise mutually agreed by Audible and France Loisirs. Except where
this Agreement expressly requires that one party reasonably approve or not
unreasonably withhold its approval of any of the other party’s actions or
requests, the first party shall have the absolute right to refuse any of the
other party’s requests or to withhold its approval of any of the other party’s
actions or omissions. The words “include” and “including” shall be interpreted
to mean “including, but not limited to.”
 

13.11 Multiple Originals. The parties may execute multiple duplicate copies of
this Agreement, and each executed copy will be deemed an original. Counterparts
may be executed in either original or faxed form, and the Parties hereby adopt
as original any signatures received via facsimile with confirmation of receipt.
 

13.12 Relationship of the Parties. The parties are independent contractors for
all purposes of this Agreement. Neither party (nor any employee, subcontractor
or agent thereof) shall be deemed or otherwise considered a representative,
agent, employee, partner, franchisee or joint venturer of the other as a result
of this Agreement. Further, neither Party (nor any employee, subcontractor or
agent thereof) shall have the authority to enter into any agreement, nor to
assume any liability, on behalf of the other party, nor to bind or commit the
other Party in any manner, except as expressly provided in this Agreement.
Notwithstanding anything to the contrary in this Agreement, the parties
acknowledge and agree that: (i) the specific marketing and promotional
activities to be undertaken by France Loisirs shall be under the control of
France Loisirs and that Audible is not prescribing any particular marketing
plan, system or methodology under this Agreement for the Business, (ii) Audible
is not providing any operational management to France Loisirs under this
Agreement, (iii) this Agreement does not establish, or purport to establish, and
shall not be construed as establishing any equity joint venture of any form or
fashion (i.e., a partnership, corporation or the like) and (iv) France Loisirs
shall be solely responsible for the creation of its own advertising and
promotional materials, and for training materials for its own personnel.


13.13 Injunctive Relief. Notwithstanding anything to the contrary contained in
this Agreement, Audible and France Loisirs have the right at all times in any
proper case to obtain equitable relief, including temporary restraining orders
and temporary or preliminary injunctive relief, from any court of competent
jurisdiction.
 

13.14 Notices And Payments. All written notices and reports permitted or
required to be delivered by the provisions of this Agreement (or any Exhibit to
this Agreement) will be deemed delivered at the following times: (a) the time
delivered by hand; (b) one (1) business day after transmission by facsimile or
other electronic system with proof of delivery or after placement with a
reputable international commercial courier service for next business day
delivery; (c)  seven (7) business days after placement in the relevant postal
mail by registered or certified mail, return receipt requested, postage prepaid,
or (d) upon refusal of receipt by the party receiving the notice. All notices
and reports must be addressed to the party to be notified at its most current
principal business address of which the notifying party has been notified. Each
party agrees to send any and all payments and required reports to the respective
other party at any address(es) such other party designates to the first party in
writing. Any required payment or report which the relevant party does not
actually receive at the correct address during regular business hours on the
date due (or postmarked by postal authorities at least two (2) days before it is
due) will be deemed delinquent.


~***Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
  29  

--------------------------------------------------------------------------------

 

 
13.15 Assignment. The parties may not assign, delegate or otherwise transfer
this Agreement without the consent or permission of the other party (which shall
not be withheld unreasonably so long as ARTICLE 8 has been complied with where
applicable); except that, Audible may assign, delegate and/or transfer this
Agreement without the consent or permission of France Loisirs as part of or
otherwise in connection with a sale of all or substantially all of the assets of
Audible. This Agreement shall be binding upon and inure to the benefit of the
parties’ successors and permitted assigns. 


13.16 Force Majeure. Neither party shall be liable for its failure or delay to
perform its obligations hereunder if such failure is prevented, restricted or
interfered with by reason of fire, flood, earthquake, or other acts of God, or
by reason of a general unavailability or shortage of materials or Products or
failures of suppliers, embargo, strikes, labor disputes, explosions, riots, acts
of terrorism, war or other violence, or by reason of any law, order,
proclamation, regulations, ordinance, demand or requirement of any government
agency, or any other act or condition whatsoever beyond the reasonable control
of such party.


13.17 Further Assurances. Each party agrees, at the other party’s request and
reasonable expense, to provide reasonable assistance and cooperation to the
other party and its designees, and to give testimony and execute documents and
to take such further acts reasonably requested by the other to acquire,
transfer, maintain, perfect, and enforce the other party’s intellectual property
rights as described in this Agreement, and as may be necessary to effectuate the
Transition of the Business or any other transactions contemplated by this
Agreement.


13.18 Survival. The terms of this Agreement that by their nature should survive
this Agreement shall survive any termination or expiration of this Agreement,
including without limitation, all payment obligations, terms governing ownership
of each party’s intellectual property, limitations and restrictions on the use
of intellectual property (including Audible Know-How), the warranty disclaimers,
indemnification terms, non-competition terms, and the terms of Sections 3.8,
5.3, and ARTICLE 6-ARTICLE 13.


IN WITNESS WHEREOF, the parties have caused their respective duly authorized
representatives to execute this Agreement effective as of the Effective Date.


AUDIBLE, INC.
 
FRANCE LOISIRS S.A.S.
         
By:
/s/Andy Kaplan
 
By:
/s/ Marc Olivier Sommer
Name:
Andy Kaplan
 
Name:
Marc Olivier Sommer
Title:
CFO
 
Title:
CEO
Date:
9/15/04
 
Date:
9/28/94
               
AUDIO DIRECT S.A.S.
             
By:
/s/ Ara Cinar
     
Name:
Ara Cinar
     
Title:
CEO
     
Date:
9/15/04




~***Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

--------------------------------------------------------------------------------

  30  